DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "said testing of alternative versions of the page" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-13, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10817585. Although the claims at claims 1-21 of U.S. Patent No. 10817585 alone or in combination teach each and every limitation of claims 1-4 and 8-16 of the instant application. 
For example: 
Claims 1 and 11 of U.S. Patent No. 10817585 teaches claim 1 of the instant application.
Regarding claim 1, Claim 1 of U.S. Patent No. 10817585 teaches a system, comprising: 
a communication interface configured to receive a request for a page; and (Claim 1: a communication interface configured to receive a request for a page.)
a processor coupled to the communication interface and configured to: (Claim 1: a processor coupled to the communication interface and configured to.)
provide an 5optimized version of the page at least in part by determining dynamically an optimized content element for the page based at least in part on a user attribute associated with the request and (Claim 1: provide an optimized version of the page at least in part by determining dynamically an optimized content element for the page based at least in part on a user attribute associated with the request.)
Claim 1 of U.S. Patent No. 10817585 does not explicitly disclose extracting a client-side executable code from the optimized content element, and including the extracted client-side executable code at an optimized location within the optimized version of the page.
However, Claim 11 of U.S. Patent No. 10817585 teaches extracting a client-side executable code from the optimized content element, and including the extracted client-side executable code at an optimized location within the optimized version of the page. (Claim 11: to determine an optimal placement of the optimized content element within the optimized version of the page.)



Claim 2 of U.S. Patent No. 10817585 teaches claim 2 of the instant application. Claim 3 of U.S. Patent No. 10817585 teaches claim 3 of the instant application. Claim 15 of U.S. Patent No. 10817585 teaches claim 4 of the instant application. Claim 6 of U.S. Patent No. 10817585 teaches claim 8 of the instant application. Claim 7 of U.S. Patent No. 10817585 teaches claim 9 of the instant application. Claim 8 of U.S. Patent No. 10817585 teaches claim 10 of the instant application. Claim 9 of U.S. Patent No. 10817585 teaches claim 11 of the instant application. Claim 10 of U.S. Patent No. 10817585 teaches claim 12 of the instant application. Claim 11 of U.S. Patent No. 10817585 teaches claim 13 of the instant application.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 11 and 15 of U.S. Patent No. 10817585 in view of Shaty (US 20090100505 A1).
 	Regarding claim 5, Claims 1, 11 and 15 of U.S. Patent No. 10817585 teach the system of claim 4. 
Claims 1, 11 and 15 of U.S. Patent No. 10817585 do not explicitly disclose wherein the client-side executable code is associated with a third party verification code.
However, Shaty teaches wherein the client-side executable code is associated with a third party verification code. ([0015]: opening of the web page in a browser, triggering, by the secure zone browser-side script (e.g. client-side executable code), execution of a server-side script at the authentication server system. [0006]: The third-party server is operated by a trusted third-party 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claims 1, 11 and 15 of U.S. Patent No. 10817585 to include the above limitation. One would have been motivated to do so because the serving of advertisements, such as banner ads, is one common application of such third-party provisioning of content. A number of organizations issue online seals to websites that meet certain criteria, such as a certain level of reliability, maintenance of privacy of personal information, or adherence to business practices. In order to prevent fraudulent use of their seals, most organizations enable the online user to verify the authenticity of the seal. It is desirable for a trusted third-party server is operated by a trusted third-party service provider, which verifies websites or portions thereof before allowing the use of the secure zone. As taught by Shaty, [0005]-[0006].

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 11 and 15 of U.S. Patent No. 10817585 in view of McCanne (US 9407727 B1).
 	Regarding claim 5, Claims 1, 11 and 15 of U.S. Patent No. 10817585 teach the system of claim 4. 
Claims 1, 11 and 15 of U.S. Patent No. 10817585 do not explicitly disclose wherein the ad is included in a plurality of ads to be included in the optimized version of the page; two or more ads included in said plurality of ads includes the same client-side executable code; and the processor is further configured to include in the optimized version of the page a single instance 
However, McCanne teaches wherein the ad is included in a plurality of ads to be included in the optimized version of the page; two or more ads included in said plurality of ads includes the same client-side executable code; and the processor is further configured to include in the optimized version of the page a single instance of the client-side executable code, modified by the processor to operate with respect to each of said two or more ads. (Col 2 lines 21-31: The content transformation agent then identifies and removes duplicate segments within the content.  The content transformation agent then generates a script or other type of program that copies segments into the locations of their previously removed counterparts. By executing this script, the client reconstructs the original content.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claims 1, 11 and 15 of U.S. Patent No. 10817585 to include the above limitations. One would have been motivated to do so because it is desirable for a content transformation agent that transforms content at the server side of a WAN, such as the internet, to decrease the size of the content, thereby reducing the time and bandwidth required to communicate this content over the WAN. This also reduces the costs for both clients and the content provider. As taught by McCanne, Col 1 lines 66 – Col 2 lines 4.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 11 of U.S. Patent No. 10817585 in view of Tsun (US 8239491 B1).
 	Regarding claim 7, Claims 1 and 11 of U.S. Patent No. 10817585 teach the system of claim 1.

However, Tsun teaches wherein the optimized location comprises a head portion of the optimized version of the page. (Col 2 lines 62-64: the web page content 106 can, for example, include a head section 108 and a body section 110, each section having interpreted instructions. Col 9 lines 46-48: The advertisement slots can, for example, be defined by executing instructions stored in a head section of an HTML document.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claims 1 and 11 of U.S. Patent No. 10817585 to include above limitation. One would have been motivated to do so because a web page content can include a head section and a body section. The head section can, for example, be interpreted before the body section. As taught by Tsun, Col 2 lines 62-66.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 11 of U.S. Patent No. 10817585 in view of Shukla (US 20090281989 A1).
 	Regarding claim 14, Claims 1 and 11 of U.S. Patent No. 10817585 teach the system of claim 1.
Claims 1 and 11 of U.S. Patent No. 10817585 do not explicitly disclose wherein a set of alternative versions of the page included in said testing of alternative versions of the page includes a version of the page that has not been optimized.
However, Shukla teaches wherein a set of alternative versions of the page included in said testing of alternative versions of the page includes a version of the page that has not been  micro-bucket testing is conducted by running two or more versions of a particular webpage (or a set of webpages) and website metrics are obtained based on user interactions. The metrics may be used to measure the difference in clicks, traffic, transactions, and other user interactions between the versions. One version, for example, may be a control version.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claims 1 and 11 of U.S. Patent No. 10817585 to include above limitation. One would have been motivated to do so because current approaches of optimizing webpage are both cumbersome and labor intense, for example when an editor determines that a change should be made, the editor goes through an elaborate process of identifying the content or modules, designing the change, and setting up the test environment to run the bucket tests. Then, manual analysis is performed to determine user's acceptability to the change. One drawback of this approach is that an immense amount of time and effort are spent in designing webpage changes, setting up the testing environment, and conducting analysis of the results. If the new webpages do not produce the intended optimizing result, the webpage has to be redesigned and the whole process is repeated. It is desirable for an improved method that enable optimizing webpage content by micro-bucket testing user contributions/changes for customization. As taught by Shukla, [0005]-[0008].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 20090281989 A1) in view of Kyaw (US 20140164401 A1).
Regarding claim 1, Shukla teaches a system, comprising: 
a communication interface configured to receive a request for a page; and (Fig. 1. [0008]: The method includes presenting a plurality of modules of a webpage based on a request from a user, which generates a custom page related to the request.)
a processor coupled to the communication interface and configured to provide an 5optimized version of the page at least in part by determining dynamically an optimized content element for the page, ([0009]: Micro-bucket testing of the change is performed by presenting the original webpage to a first segment of users as a control page and presenting the modified webpage to a second segment of users. User interaction by the first and second segment of users is monitored from each of the webpage (being the control page) and the modified webpage, to determine website metrics of the corresponding webpages. [0016]: The website metrics are used to dictate if the modified topic page (e.g. optimized version) should be a new control page (e.g., if the modified topic page has better user interactive performance and may be better for monetization).) 
extracting a client-side executable code from the optimized content element, and including the extracted client-side executable code at an optimized location within the optimized version of the page. ([0009]: A change to one or more modules within the webpage is detected. moving of modules, deleting content or modules, organizing existing modules or content, etc. Micro-bucket testing of the change is performed by presenting the original webpage to a first segment of users as a control page and presenting the modified webpage to a second segment of users.)
Shukla does not explicitly disclose determining dynamically an optimized content element for the page based at least in part on a user attribute associated with the request.
However, Kyaw teaches determining dynamically an optimized content element for the page based at least in part on a user attribute associated with the request. ([0007]: The at least one hardware processor may be configured by the instructions to generate a first plurality of content recommendations (e.g. optimized content) for a first user using a first plurality of methods, each of the first plurality of methods having a weight associated therewith. [0020]: variety of information that may be used by web server 130 to provide recommendations or personalized content to users of client devices. Past history data 201 may include details regarding a user's past browsing history or preferences, such as web sites visited, articles read, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla to include above limitation. One would have been motivated to do so because some online media outlets may feature or implement recommendation modules that deliver personalized content to users. However, these conventional recommendation modules provide either general recommendations or provide recommendations for electronic content based on selected categories or key words and/or profiles that are associated with a user. Moreover, many fail to provide or update specific recommendations for electronic content based on real time events, data, and/or trends associated 

Regarding claim 2, Shukla and Kyaw teach the system of claim 1.
Shukla teaches wherein the system comprises a server. ([0031]: the optimizing algorithm can be in the form of a code running on one or more servers.)

Regarding claim 4, Shukla and Kyaw teach the system of claim 1.
Shukla does not explicitly teach wherein the optimized content element comprises an ad. 
However, Kyaw teaches wherein the optimized content element comprises an ad. ([0022]: Content 203 may include a wide variety of electronic content or content that may be recommended to the user. Advertisements are examples of electronic content.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla to include above limitation. One would have been motivated to do so because it is well known to a person having ordinary skill in the art that Advertisements are examples of electronic content. As taught by Kyaw, [0022].

Regarding claim 8, Shukla and Kyaw teach the system of claim 1.
Shukla teaches wherein the optimized content element is determined based at least in part on a content consumption metric associated with the user. ([0049]: micro-bucket testing is 

Regarding claim 9, Shukla and Kyaw teach the system of claim 1.
Shukla teaches wherein the optimized content element is determined based at least in part on previous user engagement with the optimized content element. ([0015]: User interactions by the first and second segment of users are monitored to determine website metrics of the topic page and the modified topic page. [0016]: The website metrics are used to dictate if the modified topic page should be a new control page (e.g., if the modified topic page has better user interactive performance and may be better for monetization).)

Regarding claim 10, Shukla and Kyaw teach the system of claim 1.
Shukla teaches wherein a placement of the optimized content element within the optimized version of the page is determined based at least in part on previous user engagement with the optimized content element. ([0009]: The change can include, but not limited to, addition of content, moving of modules, deleting content or modules, organizing existing modules or content, etc. Thus, a test case representing the change is automatically generated. The generated test case is presented as a modified webpage, having the customization. User interaction by the first and second segment of users is monitored from each of the webpage (being the control page) and the modified webpage, to determine website metrics of the corresponding webpages.)

Regarding claim 11, Shukla and Kyaw teach the system of claim 1.


Regarding claim 12, Shukla and Kyaw teach the system of claim 9.
Shukla does not explicitly disclose wherein the optimized content element is determined based at least in part on a demographic or other personal attribute of the user.
However, Kyaw teaches wherein the optimized content element is determined based at least in part on a demographic or other personal attribute of the user. ([0043]: web server 130 may determine users similar to a user based on the user's demographic information such as age, sex, location, preferences, high school, etc. A user's demographic information may be retrieved from user profile data 204 in database 140. Based on the demographic information, users similar to a user (for example, user 1) may be determined and articles may be recommended for user 1 that have not been read by user 1 but have been read by users determined similar to user 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla to include above limitation. One would have been motivated to do so because some online media outlets may feature or implement recommendation modules that deliver personalized content to users. However, these conventional recommendation modules provide either general recommendations or provide 

Regarding claim 13, Shukla and Kyaw teach the system of claim 1.
Shukla teaches wherein the processor is further configured to determine an optimal placement of the optimized content element within the optimized version of the page. ([0009]: A change to one or more modules within the webpage is detected. The change can include, but not limited to, addition of content, moving of modules, deleting content or modules, organizing existing modules or content, etc. Micro-bucket testing of the change is performed by presenting the original webpage to a first segment of users as a control page and presenting the modified webpage to a second segment of users.)

Regarding claim 14, Shukla and Kyaw teach the system of claim 1.
Shukla teaches wherein a set of alternative versions of the page included in said testing of alternative versions of the page includes a version of the page that has not been optimized. ([0049]: micro-bucket testing is conducted by running two or more versions of a particular webpage (or a set of webpages) and website metrics are obtained based on user interactions. The 

Regarding claim 15, Shukla teaches a method, comprising: 
receiving via a communication interface a request for a page; and (Fig. 1. [0008]: The method includes presenting a plurality of modules of a webpage based on a request from a user, which generates a custom page related to the request.)
 using a processor to provide an optimized version of the page at least in part by determining dynamically an optimized content element for the page, ([0009]: Micro-bucket testing of the change is performed by presenting the original webpage to a first segment of users as a control page and presenting the modified webpage to a second segment of users. User interaction by the first and second segment of users is monitored from each of the webpage (being the control page) and the modified webpage, to determine website metrics of the corresponding webpages. [0016]: The website metrics are used to dictate if the modified topic page (e.g. optimized version) should be a new control page (e.g., if the modified topic page has better user interactive performance and may be better for monetization).) 
extracting a client-side executable code from the optimized content element, and including the extracted client-side executable code at an optimized location within the optimized version of the page. ([0009]: A change to one or more modules within the webpage is detected. The change can include, but not limited to, addition of content, moving of modules, deleting content or modules, organizing existing modules or content, etc. Micro-bucket testing of the change is performed by presenting the original webpage to a first segment of users as a control page and presenting the modified webpage to a second segment of users.)

However, Kyaw teaches determining dynamically an optimized content element for the page based at least in part on a user attribute associated with the request. ([0007]: The at least one hardware processor may be configured by the instructions to generate a first plurality of content recommendations (e.g. optimized content) for a first user using a first plurality of methods, each of the first plurality of methods having a weight associated therewith. [0020]: variety of information that may be used by web server 130 to provide recommendations or personalized content to users of client devices. Past history data 201 may include details regarding a user's past browsing history or preferences, such as web sites visited, articles read, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla to include above limitation. One would have been motivated to do so because some online media outlets may feature or implement recommendation modules that deliver personalized content to users. However, these conventional recommendation modules provide either general recommendations or provide recommendations for electronic content based on selected categories or key words and/or profiles that are associated with a user. Moreover, many fail to provide or update specific recommendations for electronic content based on real time events, data, and/or trends associated with a user. In view of the foregoing, there is a need for improved systems and methods for recommending electronic content to a user. Moreover, there is a need for improved techniques for providing personalized recommendations for electronic content and updating such 

Regarding claim 16, Shukla teaches a computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for: 
receiving via a communication interface a request for a page; and (Fig. 1. [0008]: The method includes presenting a plurality of modules of a webpage based on a request from a user, which generates a custom page related to the request.)
 using a processor to provide an optimized version of the page at least in part by determining dynamically an optimized content element for the page, ([0009]: Micro-bucket testing of the change is performed by presenting the original webpage to a first segment of users as a control page and presenting the modified webpage to a second segment of users. User interaction by the first and second segment of users is monitored from each of the webpage (being the control page) and the modified webpage, to determine website metrics of the corresponding webpages. [0016]: The website metrics are used to dictate if the modified topic page (e.g. optimized version) should be a new control page (e.g., if the modified topic page has better user interactive performance and may be better for monetization).) 
extracting a client-side executable code from the optimized content element, and including the extracted client-side executable code at an optimized location within the optimized version of the page. ([0009]: A change to one or more modules within the webpage is detected. The change can include, but not limited to, addition of content, moving of modules, deleting content or modules, organizing existing modules or content, etc. Micro-bucket testing of the 
Shukla does not explicitly disclose determining dynamically an optimized content element for the page based at least in part on a user attribute associated with the request.
However, Kyaw teaches determining dynamically an optimized content element for the page based at least in part on a user attribute associated with the request. ([0007]: The at least one hardware processor may be configured by the instructions to generate a first plurality of content recommendations (e.g. optimized content) for a first user using a first plurality of methods, each of the first plurality of methods having a weight associated therewith. [0020]: variety of information that may be used by web server 130 to provide recommendations or personalized content to users of client devices. Past history data 201 may include details regarding a user's past browsing history or preferences, such as web sites visited, articles read, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla to include above limitation. One would have been motivated to do so because some online media outlets may feature or implement recommendation modules that deliver personalized content to users. However, these conventional recommendation modules provide either general recommendations or provide recommendations for electronic content based on selected categories or key words and/or profiles that are associated with a user. Moreover, many fail to provide or update specific recommendations for electronic content based on real time events, data, and/or trends associated with a user. In view of the foregoing, there is a need for improved systems and methods for recommending electronic content to a user. Moreover, there is a need for improved techniques .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 20090281989 A1) in view of Kyaw (US 20140164401 A1), and further in view of Leighton (US 20060168088 A1).
Regarding claim 3, Shukla and Kyaw teach the system of claim 1.
Shukla and Kyaw do not explicitly disclose wherein the system comprises an edge server.
However, Leighton teaches wherein the system comprises an edge server. ([0008]: when a client makes a request for an object that is being served from the CDN, an optimal or “best” edge-based content server is identified. The client browser then makes a request for the content from that server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla and Kyaw to include above limitation. One would have been motivated to do so because when a client makes a request for an object that is being served from the CDN, an optimal or “best” edge-based content server is identified. The above-described content delivery network and service provides significant advantages, namely, faster downloads for end-users, reduced load on the home site, flash crowd protection, easier web site management and infrastructure scaling, and the ability to distribute media-rich objects effectively. As taught by Leighton, [0008]-[0009].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 20090281989 A1) in view of Kyaw (US 20140164401 A1), and further in view of Shaty (US 20090100505 A1).
Regarding claim 5, Shukla and Kyaw teach the system of claim 4.
Shukla and Kyaw do not explicitly disclose wherein the client-side executable code is associated with a third party verification code.
However, Shaty teaches wherein the client-side executable code is associated with a third party verification code. ([0015]: opening of the web page in a browser, triggering, by the secure zone browser-side script (e.g. client-side executable code), execution of a server-side script at the authentication server system. [0006]: The third-party server is operated by a trusted third-party service provider, which verifies websites or portions thereof before allowing the use of the secure zone.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla and Kyaw to include the above limitation. One would have been motivated to do so because the serving of advertisements, such as banner ads, is one common application of such third-party provisioning of content. A number of organizations issue online seals to websites that meet certain criteria, such as a certain level of reliability, maintenance of privacy of personal information, or adherence to business practices. In order to prevent fraudulent use of their seals, most organizations enable the online user to verify the authenticity of the seal. It is desirable for a trusted third-party server is operated by a trusted third-party service provider, which verifies websites or portions thereof before allowing the use of the secure zone. As taught by Shaty, [0005]-[0006].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 20090281989 A1) in view of Kyaw (US 20140164401 A1), and further in view of McCanne (US 9407727 B1).
Regarding claim 6, Shukla and Kyaw teach the system of claim 4.
Shukla and Kyaw do not explicitly disclose wherein the ad is included in a plurality of ads to be included in the optimized version of the page; two or more ads included in said plurality of ads includes the same client-side executable code; and the processor is further configured to include in the optimized version of the page a single instance of the client-side executable code, modified by the processor to operate with respect to each of said two or more ads.
However, McCanne teaches wherein the ad is included in a plurality of ads to be included in the optimized version of the page; two or more ads included in said plurality of ads includes the same client-side executable code; and the processor is further configured to include in the optimized version of the page a single instance of the client-side executable code, modified by the processor to operate with respect to each of said two or more ads. (Col 2 lines 21-31: The content transformation agent then identifies and removes duplicate segments within the content.  The content transformation agent then generates a script or other type of program that copies segments into the locations of their previously removed counterparts. By executing this script, the client reconstructs the original content.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla and Kyaw to include the above limitations. One would have been motivated to do so because it is desirable for a content transformation agent that transforms content at the server side of a WAN, such as the internet, to decrease the size of .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla (US 20090281989 A1) in view of Kyaw (US 20140164401 A1), and further in view of Tsun (US 8239491 B1).
Regarding claim 7, Shukla and Kyaw teach the system of claim 4.
Shukla and Kyaw do not explicitly disclose wherein the optimized location comprises a head portion of the optimized version of the page.
However, Tsun teaches wherein the optimized location comprises a head portion of the optimized version of the page. (Col 2 lines 62-64: the web page content 106 can, for example, include a head section 108 and a body section 110, each section having interpreted instructions. Col 9 lines 46-48: The advertisement slots can, for example, be defined by executing instructions stored in a head section of an HTML document.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla and Kyaw to include the above limitation. One would have been motivated to do so because a web page content can include a head section and a body section. The head section can, for example, be interpreted before the body section. As taught by Tsun, Col 2 lines 62-66.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455